      Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


STEPHEN Y. LEE,


                                Plaintiff,           CASE NO.:
vs.                                              I
                                                     JURY TRIAL
EQUIFAX INFORMATION
SERVICES, LLC                                        DEMANDED


                              Defendant.

                                   COMPLAINT

      Stephen Y. Lee (“Plaintiff” or “Mr. Lee”), a living, breathing, 29-year-old

consumer, brings this Complaint against Equifax Information Services, LLC

(“Defendant” or “Equifax”) and states as follows:

                                 INTRODUCTION

      1.     The computerization of our society has resulted in a revolutionary

increase in the accumulation and processing of data concerning individual American

consumers. Data technology, whether it is used by businesses, banks, the Internal

Revenue Service or other institutions, allows information concerning individual

consumers to flow instantaneously to requesting parties. Such timely information is

intended to lead to faster and better decision-making by its recipients and, in theory,


                                             1
      Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 2 of 17




all of society should ultimately benefit from the resulting convenience and

efficiency.

      2.      However, unfortunately this information has also become readily

available for, and subject to, mishandling and misuse. Individual consumers can and

do sustain substantial damage, both economically and emotionally, whenever

inaccurate or fraudulent information is disseminated and/or obtained about them. In

fact, Defendant acknowledges this potential for misuse and resulting damage every

time it sells its credit monitoring service to a consumer.

      3.      The ongoing technological advances in the area of data processing have

resulted in a boon for the companies that accumulate and sell data concerning

individuals’ credit histories and other personal information. Such companies are

commonly known as consumer reporting agencies (“CRAs”).

      4.      These CRAs sell information to readily paying subscribers (i.e.,

retailers, landlords, lenders, potential employers, and other similar interested

parties), commonly called “consumer reports,” concerning individuals who may be

applying for retail credit, housing, employment, or a car or mortgage loan.

      5.      Since 1970, when Congress enacted the Fair Credit Reporting Act, 15

U.S.C. § 1681, et seq. (“FCRA”), federal law has required CRAs to implement and

utilize reasonable procedures “to assure maximum possible accuracy” of the




                                           2
      Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 3 of 17




personal, private, and financial information that they compile and sell about

individual consumers.

      6.    One of the primary purposes in requiring CRAs to assure “maximum

possible accuracy” of consumer information is to ensure the stability of our banking

system:

      The banking system is dependent upon fair and accurate credit
      reporting. Inaccurate credit reports directly impair the efficiency of the
      banking system, and unfair credit reporting methods undermine the
      public confidence which is essential to the continued functioning of the
      banking system.

See 15 U.S.C. § 1681(a)(1).

      7.    The preservation of one’s good name and reputation is also at the heart

of the FCRA’s purposes:

      [W]ith the trend toward computerization of billings and the
      establishment of all sorts of computerized data banks, the individual is
      in great danger of having his life and character reduced to impersonal
      “blips” and key-punch holes in a stolid and unthinking machine which
      can literally ruin his reputation without cause, and make him
      unemployable or uninsurable, as well as deny him the opportunity to
      obtain a mortgage or buy a home. We are not nearly as much concerned
      over the possible mistaken turn-down of a consumer for a luxury item
      as we are over the possible destruction of his good name without his
      knowledge and without reason. * * * [A]s Shakespeare said, the loss of
      one’s good name is beyond price and makes one poor indeed.

Bryant v. TRW, Inc., 689 F.2d 72, 79 (6th Cir. 1982) [quoting 116 Cong. Rec.

36570 (1970)] (emphasis added).




                                          3
      Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 4 of 17




      8.     The FCRA also requires CRAs to conduct a reasonable reinvestigation

to determine whether information disputed by consumers is inaccurate and record

the current status of the disputed information, or delete the disputed information,

before the end of the 30-day period beginning on the date on which the CRA receives

the notice of dispute from the consumer. This mandate exists to ensure that consumer

disputes are handled in a timely manner and that inaccurate information contained

within a consumer’s credit report is corrected and/or deleted so as to not prevent said

consumer from benefiting from his or her credit and obtaining new credit.

      9.     In light of these important findings and purposes, Congress specifically

noted “a need to insure that [CRAs] exercise their grave responsibilities with

fairness, impartiality, and respect for the consumer’s right to privacy.” See 15 U.S.C.

§ 1681(a)(4).

      10.    Plaintiff’s claims arise out of Equifax’s blatantly inaccurate credit

reporting, wherein Equifax reported to Plaintiff’s potential creditors that he was

“deceased” and did not have a credit score.

      11.    Accordingly, Plaintiff brings a claim against Equifax for failing to

reasonably ensure the maximum possible accuracy of Plaintiff’s credit report in

violation of the FCRA, 15 U.S.C. § 1681e(b).

      12.    As part of this action, Plaintiff seeks actual, statutory, and punitive

damages, costs and attorneys’ fees from Defendant for its willful and/or negligent


                                          4
      Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 5 of 17




violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et seq., as described

herein.

                                     THE PARTIES

      13.    Plaintiff Stephen Lee (“Plaintiff” or “Mr. Lee”) is a natural person who

resides in the Town of Philadelphia, State of Pennsylvania, and is a “consumer” as

that term is defined in 15 U.S.C. § 1681a(c).

      14.    Defendant Equifax Information Services, LLC (“Equifax”) is a limited

liability company authorized to do business in the State of Georgia.

      15.    Equifax is a “consumer reporting agency” as defined in 15 U.S.C. §

1681a(f). Equifax is regularly engaged in the business of assembling, evaluating,

and disseminating information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681a(d) to third parties.

                             JURISDICTION AND VENUE

      16.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§ 1331 and 15 U.S.C. § 1681p, which allows claims under the FCRA to be brought

in any appropriate court of competent jurisdiction.

      17.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims

occurred in this District.




                                          5
      Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 6 of 17




                                       FACTS

   Defendant’s Practices Concerning the Sale of Reports on the “Deceased”

      18.    Defendant sells millions of consumer reports (often called “credit

reports” or “reports”) per day, and also sells credit scores.

      19.    Pursuant to 15 U.S.C. § 1681e(b), consumer reporting agencies, like

Defendant, are required “to follow reasonable procedures to assure maximum

possible accuracy of the information concerning the individual about whom the

report relates.”

      20.    Pursuant to 15 U.S.C. §§ 1681b and 1681e(a), consumer reporting

agencies, like Defendant, must maintain reasonable procedures to assure that reports

are sold only for legitimate “permissible purposes.”

      21.    Defendant routinely places a “deceased” notation or marking on reports

when it is advised by any of its many data furnishing sources (such as banks, debt

collectors, etc.) that a given consumer is deceased.

      22.    Defendant’s furnishing sources identify “deceased” consumers by

marking the “status” of such consumer’s responsibility for any subject account with

an “X” code in the “ECOA” field of an electronic data input format used in the credit

reporting industry, known as Metro or Metro 2.




                                           6
      Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 7 of 17




       23.    Defendant does not request or require a death certificate from any of its

data sources which advise that a consumer is “deceased” before placing a “deceased”

mark in that consumer’s credit file.

       24.    Defendant does not request or require any proof from any data source

which advises that a consumer is “deceased” showing that the consumer is, in fact,

deceased before placing a “deceased” mark on that consumer’s report.

       25.    Defendant does not independently verify with any source that a

consumer is, in fact, deceased before placing a “deceased” mark on that consumer’s

report.

       26.    In some cases, in order to assure accuracy, Defendant may send letters

and/or other communications to consumers when certain information that may be

considered suspicious or unreliable is furnished about said consumers to be placed

in their Equifax credit file, such as in cases where consumers have a freeze or fraud

alert on their credit report, or in accordance with certain state laws, such as the

consumer laws of Colorado. Defendant does not have any procedure to notify

consumers (such as a next of kin or executor or administrator of the consumer’s

estate) when an “X” deceased code is furnished to it to be placed in said consumer’s

credit file or report.

       27.    Defendant regularly receives the “Death Master File” from the Social

Security Administration, listing by Social Security number those consumers that the


                                           7
        Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 8 of 17




government believes to be deceased. But Defendant does not cross-reference the “X”

code received from data furnishers with the Death Master File in order to determine

whether any given consumer reported as deceased via a furnishing source is also on

the Death Master File before selling a credit report about said consumer, or at any

time.

        28.   Defendant will only use the Death Master File to sell additional

products for an additional fee, which are designed to show whether a given consumer

is truly deceased.

        29.   Defendant does not employ any procedures at all to assure that a

consumer with a “deceased” mark on his/her report is, in fact, actually deceased

before placing the “deceased” mark on that consumer’s report and selling that report

for profit.

        30.   Even in instances where other data on the face of the consumer’s report

indicates that he/she is not deceased, Defendant does not employ any procedures to

assure that a consumer with a “deceased” mark on his/her report is, in fact, actually

deceased before placing the “deceased” mark in that consumer’s file.

        31.   Even in instances where the purportedly deceased consumer

communicates directly with Defendant, Defendant does not employ any procedures

to assure that a consumer with a “deceased” mark on his/her report is, in fact, actually

deceased before placing the “deceased” mark on that consumer’s report.


                                           8
         Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 9 of 17




         32.    Once a “deceased” mark is placed upon a consumer’s report, Defendant

will not calculate and will not provide a credit score for that consumer.

         33.    Upon Defendant’s reports with a “deceased” mark sold to third parties,

Defendant never calculates or provides a credit score for that consumer and instead

reports that consumer’s credit score as “N/A.”

         34.    Defendant knows that third party credit issuers require a credit score in

order to process a given credit application.

         35.    Defendant knows that consumers without credit scores are unable to

secure any credit from most credit issuers.

         36.    Defendant knows that living consumers are routinely turned down for

credit specifically because Defendant is reporting them as “deceased” and without a

credit score.

         37.    Defendant has been put on notice for years through consumer disputes

and lawsuits that living, breathing consumers are turned down for credit specifically

because Defendant is inaccurately reporting them as “deceased” and without a credit

score.

         38.    Defendant has received and documented many disputes from

consumers complaining that their Equifax credit report had them erroneously

marked as “deceased.”




                                             9
         Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 10 of 17




         39.   Defendant knows that thousands of consumers are erroneously marked

as “deceased” on their Equifax credit reports via an erroneous furnishing of the “X”

code, even when said consumers are not on the Death Master File and are, in fact,

alive.

         40.   Nevertheless, Defendant does not employ any procedures to assure that

a consumer marked as “deceased” on their Equifax credit report is, in fact, deceased.

         41.   Even consumers who dispute the erroneous “deceased” status on their

Equifax credit report continue to be erroneously marked as deceased unless the

furnishing source which provided the erroneous “X” code in the first instance

decides to change the code.

         42.   Defendant does not have any independent procedure to change an

erroneous deceased status on its own and will merely parrot its furnishing source in

the case of a reinvestigation into the accuracy of the deceased status upon a

consumer’s report, a reinvestigation which is triggered by a consumer dispute.

         43.   Nor does Defendant employ any procedures to limit or stop the

furnishing of reports to third parties for consumers that it has marked as “deceased”

under any circumstances.

         44.   For years after a consumer’s actual death, Defendant will continue to

sell credit reports about that consumer.




                                           10
     Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 11 of 17




      45.    Defendant will only remove a deceased consumer’s file from its

respective credit reporting databases when it is no longer valuable to them—

meaning that no one is continuing to purchase reports about that consumer.

      46.    Defendant charges third parties a fee for reports with a mark that a

consumer is deceased (“reports on the deceased”) as it would for any other report.

      47.    Defendant profits from the sale of reports on deceased consumers.

      48.    Defendant has in its respective credit reporting database many

“deceased” tradelines corresponding to distinct credit files for individual consumers

that it has marked as “deceased.”

      49.    Defendant knows that truly deceased consumers do not apply for credit.

      50.    Defendant knows that the credit information and reports of truly

deceased persons are used by criminals to commit identity theft or credit fraud.

Indeed, identity theft using the personal identifying information of deceased

consumers is known to Equifax to be a common and major source of identity theft.

      51.    Defendant knows that identity theft and credit fraud are serious and

widespread problems in our society.

      52.    Defendant warns the relatives of truly deceased consumers that identity

theft can be committed using the credit reports and information of the deceased, and

requires relatives to provide a death certificate or executorship papers, among other




                                         11
     Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 12 of 17




forms of proof, before accessing the deceased consumer’s credit information or

report.

      53.      Defendant has no similar death certificate, executorship paper, or any

other proof requirements for its data sources, which report a consumer as deceased

or for the purchasers of its reports who access the purportedly deceased consumer’s

information.

      54.      Defendant sells reports on supposedly deceased consumers to third

parties in an automated fashion and without any specific or general certification that

could reasonably explain a “permissible purpose” for purchasing or using a

(supposedly) deceased consumer’s credit history and/or report.

      55.      For consumers who are deceased, there rarely, if ever, exists a

permissible purpose under the FCRA for Defendant to sell their credit reports, absent

a court order.

      56.      Defendant knows that such reports contain a vast amount of personal

identifying and credit account information on the supposedly deceased consumer,

information that can be used to commit identity theft or for other fraudulent

purposes.

          Mr. Lee Attempts to Obtain Credit Card from Capital One in February
                                         2021

      57.      On or about February 24, 2021, Mr. Lee began looking for different

financing options for a credit card.
                                          12
      Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 13 of 17




      58.     On February 24, 2021, Mr. Lee submitted an online credit application

with Capital One in hopes of being approved for a credit card.

      59.       Mr. Lee was prompted to provide his personal identification

information, complete a credit application, and provide Capital One with

authorization to obtain his credit report(s).

            Capital One Denies Mr. Lee Credit Due to Defendant’s Inaccurate
                                   Credit Reporting

      60.     On or about February 24, 2021, Mr. Lee received an Adverse Action

Notice from Capital One, informing him that his credit application had been denied

because Defendant had reported him as “DECEASED.”

      61.     Mr. Lee takes great pride in his good name and established credit rating

and works hard to ensure that his bills are paid in-full and on-time each month. He

believes and understands that his credit record with his creditors is good, so Mr. Lee

could not imagine how his credit application had been denied by Capital One.

      62.     While angry and confused about how such a mistake could happen, and

also fearful of what it meant to his ultimate ability to secure financing or obtain credit

in the future, Mr. Lee genuinely believed that such an obvious error would have to

be fairly easily corrected. He kept his fingers crossed that after providing whatever

proof Capital One needed to override this mistake he could proceed with obtaining

financing for the home equity loan he desired. However, Mr. Lee quickly discovered

that correcting this obvious error would not be as easy as he had hoped, as Capital
                                           13
     Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 14 of 17




One informed him that it could not move forward with financing given Equifax’s

information.

      Mr. Lee Disputes Equifax’s Inaccurate Credit Reporting in March 2021

      63.      In or about the beginning of March 2021, Mr. Lee placed a telephone

call to Equifax to dispute the “deceased” status appearing on his Equifax credit file.

      64.      Mr. Lee spent significant time on the phone with various Equifax

representatives in an attempt to have his credit report corrected.

         Mr. Lee Disputes with Furnisher Capital One in March 2021

      65.      In or about March 2021, Mr. Lee placed a telephone call to data

furnisher, Capital One, to dispute the inaccurate credit information that it had

allegedly provided about him to Equifax.

      66.      After providing his personal identification information to Capital One’s

representative, Capital One’s representative acknowledged the misreporting error

and assured Mr. Lee that Capital One would correct the misinformation and

communicate said correction to Equifax within 30 days.

      67.      Had Equifax provided Capital One with an accurate credit report for

Mr. Lee, he would have qualified for and obtained financing for the credit card he

sought, in or about February 2021.

      68.      As a result of the “deceased” annotation, Defendant made it practically

impossible for Mr. Lee to obtain credit.


                                           14
     Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 15 of 17




      69.    At all times pertinent hereto, Defendant was acting by and through its

agents, servants, and/or employees who were acting within the course and scope of

their agency or employment, and under the direct supervision and control of the

Defendant herein.

      70.    At all times pertinent hereto, the conduct of Defendant, as well as that

of its agents, servants, and/or employees, was intentional, willful, reckless, and in

grossly negligent disregard for federal law and the rights of Mr. Lee herein.

                           CLAIMS FOR RELIEF
                                 COUNT I
                            15 U.S.C. § 1681e(b)
    Failure to Follow Reasonable Procedures to Assure Maximum Possible
                                  Accuracy

      71.    Plaintiff re-alleges and incorporates the allegations set forth in

Paragraphs 1-70 as if fully stated herein.

      72.    The FCRA mandates that “[w]henever a consumer reporting agency

prepares a consumer report it shall follow reasonable procedures to assure maximum

possible accuracy of the information concerning the individual about whom the

report relates.” 15 U.S.C. § 1681e(b).

      73.    On numerous occasions, Defendant prepared a patently false consumer

report concerning Plaintiff.




                                             15
     Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 16 of 17




      74.    Despite actual and implied knowledge that Plaintiff is not dead,

Defendant readily sold such false reports to one or more third parties, thereby

misrepresenting Plaintiff, and ultimately, Plaintiff’s creditworthiness.

      75.    Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit reports and credit files it published and maintains

concerning Plaintiff.

      76.    As a result of Defendant’s conduct, action, and inaction, Plaintiff

suffered damage by loss of credit; loss of the ability to purchase and benefit from his

credit; out-of-pocket loss; and emotional distress including the mental and emotional

pain, anguish, humiliation, and embarrassment of credit denials.

      77.    Defendant’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was

negligent, entitling Plaintiff to recover under 15 U.S.C. § 1681o.

      78.    Plaintiff is entitled to recover attorneys’ fees and costs from Defendant

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief as follows:


                                          16
     Case 1:21-cv-02169-JPB-JCF Document 1 Filed 05/25/21 Page 17 of 17




     a)    Determining that Defendant negligently and/or willfully violated the

           FCRA;

     b)    Awarding Plaintiff actual damages, statutory, and punitive damages as

           provided by the FCRA;

     c)    Awarding Plaintiff reasonable attorneys’ fees and costs as provided by

           the FCRA; and

     d)    Granting further relief, in law or equity, as this Court may deem

           appropriate and just.

                               DEMAND FOR JURY TRIAL

     79.   Plaintiff demands a trial by jury.



Dated:     May 25, 2021

                                     JOSEPH P. MCCLELLAND, LLC

                                     /s/ Joseph P. McClelland, III
                                     545 N. McDonough Street, Suite 210
                                     Decatur, GA 30030
                                     Telephone: (770) 775-0938
                                     Fax: (470) 468-0070
                                     Email: joseph@jacksonlaws.com

                                     ATTORNEY FOR PLAINTIFF




                                        17
